Citation Nr: 0619246	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  He died in December 1995, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  An unappealed April 1997 RO decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  In May 2003, a claim to reopen the issue of entitlement 
to service connection for the cause of the veteran's death 
was received.

3.  Evidence associated with the claims file since the 
unappealed April 1997 RO decision does not raise a reasonable 
possibility of substantiating the issue of entitlement to 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim to reopen the claim for 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  In May 2003, a 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death was received.  
Prior to initial adjudication, a letter dated in June, 2003, 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2005).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312 (2005).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

In an unappealed April 1997 rating decision, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death on the basis that the 
evidence did not show that the veteran's death was related to 
military service.  The evidence of record at the time of the 
April 1997 rating decision consisted of the veteran's service 
medical records, VA medical examination reports form October 
1946 to February 1951, private medical examination reports 
from February 1982 to June 1992, a VA medical examination 
report from November 1992, and the certificate of the 
veteran's death from December 1995.

The appellant did not file a notice of disagreement after the 
April 1997 rating decision.  Therefore, the April 1997 RO 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Evidence of record received since the April 1997 RO decision 
consist of internet and medical journal articles, photographs 
of the veteran, a private radiological examination report 
from November 1991, a letter from the veteran's niece from 
December 1998, a letter from the veteran's sister from 
January 1999, a letter from the appellant from August 2003, 
an e-mail from the veteran's sister from November 2004, a 
private medical report from December 2004, and the transcript 
of a hearing before the Board in April 2006.  All of the 
evidence received since the April 1997 RO decision is "new" 
in that it was not of record at the time of the 1997 
decision.

The appellant contends that the veteran's Parkinson's Disease 
was caused by a head injury experienced during active 
service.  In a letter to VA received in August 2003, the 
appellant stated that the veteran

suffered a massive head injury and was 
hospitalized in England and USA for 
several months. . . . He had a metal 
plate implanted to close the wound in his 
head.  The injury was just to the right 
of his forehead just above the hairline.  
The scar was [visible] and the plate 
could be felt under the skin.

The transcript of the April 2006 hearing before the Board 
included similar statements to this effect.  The letters from 
the veteran's niece and sister, the letter from the 
appellant, and the transcript of the hearing before the Board 
all indicated that he had suffered a serious injury in 
service for which he had been hospitalized.  However, there 
is no evidence of record that the veteran had a head injury 
in service.  The service medical records show that the 
veteran was hospitalized from January 1945 to June 1945 for 
mixed type psychoneurosis.  A March 1945 medical report 
states, "[w]hile returning to duty a long gun was fired near 
him and he remembers only that he was upset, couldn't see 
very well, and had trouble walking."  The report noted that 
the veteran's head appeared normal upon physical examination.  
The March 1945 examination report further noted that the 
veteran indicated that he had fallen on his head at the age 
of four, possibly resulting in loss of consciousness, and 
that his dizzy spells started in college, prior to entering 
active service.  With regards to the scar on the veteran's 
forehead, his September 1943 induction examination report 
listed "scar left forehead" under the skin section.

Although the appellant has alleged that the veteran 
experienced a traumatic head injury during active duty, his 
service medical records do not corroborate this assertion.  
There is no showing of treatment for or diagnosis of a head 
injury during military service.  To the extent that the 
appellant and the various authors of the letters draw a nexus 
between the veteran's Parkinson's Disease and his period of 
active duty, the Board observes that they are not trained 
medical professionals and as such, they lacks the expertise 
to comment upon medical observations or make medical 
diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the letters and statements to VA are not material evidence 
since they do not provide evidence of a nexus between the 
veteran's service-connected panic disorder and his death nor 
do they show that his Parkinson's Disease was caused by or 
aggravated in service.

The internet and medical journal articles discuss head trauma 
as a cause of Parkinson's Disease.  The Court has held that a 
medical article or treatise can provide support to a claim, 
but that they must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  As discussed above, 
there is no evidence of record that the veteran had a head 
injury in service and as such the articles are not reflective 
of the specific facts of the case.  Thus the articles do not 
do not raise a reasonable possibility of substantiating the 
claim and are therefore not material.  Similarly, the 
photographs of the veteran are not material since they do not 
provide evidence of a nexus between his service-connected 
panic disorder and his death nor do they show that his 
Parkinson's Disease was caused by or aggravated in service or 
by a service-connected disorder.

The private medical report from December 2004 stated, in 
part, "[it is] very plausible that all of the physical as 
well as emotional changes in [the veteran] could have been 
the result of a traumatic head injury, which later resulted 
in the development of Parkinson's Disease."  As is apparent 
from that statement, the report was based upon an assumption 
that the veteran had sustained a traumatic head injury in 
service which, as previously noted, is not shown by the 
evidence of record.  The Court has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals. 
LeShore v. Brown, 8 Vet. App. 406 (1995).  In this case, the 
private physician's opinion is based entirely on the 
veteran's reported history of a head injury in service, which 
is not substantiated by the evidence of record.  Thus, the 
private medical report does not raise a reasonable 
possibility of substantiating the claim and as such is not 
material.  Finally, the private radiological examination 
report noted in the impression that no abnormalities were 
detected in images of the veteran's brain.  This actually 
tends to refute the assertion that the veteran incurred a 
head injury in service, and therefore does not raise a 
reasonable possibility of substantiating the claim and is not 
material.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
of service connection for the cause of the veteran's death.  
As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


